DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3, 4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (U.S. PGPUB. 2015/0132606 Al) in view of Yabe et al. (JP 2001-316808) or Ebata et al. (U.S. PGPUB. 2013/0082218 Al).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Kurokawa et al. teach a Mn-Zn-O sputtering target comprising a chemical composition containing Mn, Zn, and O wherein the chemical composition further contains at least one of metallic W and metallic Mo. (Kurokawa et al. teach an oxide target containing Mn. (Paragraph 0114) The target can contain a metal (M) other than the Mn oxide or an oxide of the metal (M). (Paragraph 0014) The target according to claims 18, 21, 22 can contain Mn, Zn, W. (See Kurokawa et al. Claims 18, 21, 22 -Claim 18. A target for use in manufacturing an information recording medium, the target comprising: an oxide of Mn, wherein the oxide of Mn is partially or fully present as an oxide of Mn with a valence of less than +4.
Claim 22. The target for use in manufacturing the information recording medium according to claim 18 further comprising a metal other than Mn or an oxide of the metal, wherein the metal is at least one selected from the group consisting of Sn, Zn, Bi, Ge, Co, W, Cu, and Al.)
The difference between Ogawa et al. and claim 1 is that a surface to be sputtered of Mn-Zn-O sputtering target having an arithmetic mean roughness Ra of 1.5 micrometers or less or a maximum height Ry of 10 micrometers or less.
Yabe et al. teach that the surface of a sputtering target should be finished to prevent abnormal discharge. Yabe et al. teach that “A surface roughness of the sputtered face of the 
OR
Ebata et al. teach an oxide target surface with a roughness of 5 micrometers or less and mirror finishing to be 1000 Angstroms or less. (Paragraph 0096)
DEPENDENT CLAIM 3:
The differences not yet discussed is wherein the chemical composition further contains at least one element selected from the group consisting of Cu, Mg, Ag, Ru, Ni, Zr, Sn, Bi, Ge, Co, Al, In, Pd, Ga, Te, V, Si, Ta, Cr, and Tb.
Regarding claim 3, Kurokawa et al. teach...“22. The target for use in manufacturing the information recording medium according to claim 18 further comprising a metal other than Mn or an oxide of the metal, wherein the metal is at least one selected from the group consisting of Sn, Zn, Bi, Ge, Co, W, Cu, and Al.).” (Claim 22)
DEPENDENT CLAIM 4:
The difference not yet discussed is wherein the at least one element selected from the group consisting of Cu, Mg, Ag, Ru, Ni, Zr, Sn, Bi, Ge, Co, Al, In, Pd, Ga, Te, V, Si, Ta, Cr, and Tb has a content of 8 at% to 70 at% relative to 100 at%, in total, of constituent elements of the Mn-Zn-0 sputtering target, exclusive of O.

DEPENDENT CLAIM 9:
	The difference not yet discussed is wherein the chemical composition contains 4 at% to 40 at% of Mn, 15 at% to 60 at% of Zn, and 5 at% to 40 at% of at least one of metallic W and metallic Mo relative to 100 at%, in total, of Mn, Zn, metallic W, and metallic Mo.
Kurokawa et al. teach in the various examples forming recording layers having certain atomic percent. For example in 6-1 the atomic percent of Mn:W:Zn is 23:31:46. It would therefore follow that the target to produce such a layer should have those elements present in it at that atomic percent. (See Examples)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the chemical composition further contains at least one element selected from the group consisting of Cu, Mg, Ag, Ru, Ni, Zr, Sn, Bi, Ge, Co, Al, In, Pd, Ga, Te, V, Si, Ta, Cr, and Tb.
Regarding claim 10, Kurokawa et al. teach...“22. The target for use in manufacturing the information recording medium according to claim 18 further comprising a metal other than Mn or an oxide of the metal, wherein the metal is at least one selected from the group consisting of Sn, Zn, Bi, Ge, Co, W, Cu, and Al.).” (Claim 22)
DEPENDENT CLAIM 11:
	The difference not yet discussed is wherein the at least one element selected from the group consisting of Cu, Mg, Ag, Ru, Ni, Zr, Sn, Bi, Ge, Co, Al, In, Pd, Ga, Te, V, Si, Ta, Cr, and 
Regarding claim 11, Kurokawa et al. teach...“22. The target for use in manufacturing the information recording medium according to claim 18 further comprising a metal other than Mn or an oxide of the metal, wherein the metal is at least one selected from the group consisting of Sn, Zn, Bi, Ge, Co, W, Cu, and Al.).” (Claim 22)  Kurokawa et al. teach in the various examples forming recording layers having certain atomic percent. For example in 1-1 the atomic percent of Mn:Cu:W:Zn is 18:8:30:44. It would therefore follow that the target to produce such a layer should have those elements present in it at that atomic percent. (See Examples; Paragraph 0227)
The motivation for utilizing the features of Yabe et al. is that it allows for preventing abnormal discharge. (See Yabe eta 1. Abstract)
The motivation for utilizing the features of Ebata et al. is that it allows preparation of the target for sputtering. (Paragraph 0096)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kurokawa et al. by utilizing the features of Yabe et al. or Ebata et al. because it allows for preventing abnormal discharge and preparation of the target for sputtering.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. in view of Yabe et al. or Ebata et al. as applied to claims 1, 3, 4, 9-11 above, and further in view of Ogawa et al. (U.S. Pat. 5,236,632) and Ebata et al. (U.S. PGPUB. 2013/0082218 Al).


DEPENDENT CLAIM 5:
	The difference not yet discussed is a production method for producing the Mn-Zn-0 sputtering target according to claim 1, comprising: a mixing step of wet mixing a mixed powder including a powder of an oxide of manganese, a powder of an oxide of zinc, and a metal powder containing the element X at least one of metallic W and metallic Mo for 12 hours or more; a sintering step of sintering the mixed powder at a temperature of 700°C or higher after the mixing step; and a finishing step of smoothing a surface to be sputtered of the Mn-Zn-0 sputtering target after the sintering step.
	Regarding claim 5: 
Kurokawa et al. teach:  (A) a target comprising Mn oxide and at least one oxide of Zinc oxide and Tungsten oxide.  Kurokawa et al teach (B) a target comprising Mn oxide and at least one metal of Zn and W.  At least one is interpreted to cover one or more.  (See Kurokawa et al. discussed above especially claim 22)  
Ogawa et al. teach a Mn-Zn-0 sputtering target comprising a chemical composition containing Mn, Zn, O and an element X with a proviso that X is one or two elements selected from the group consisting of W and Mo. (See Abstract; Claim 1 - 1. A process for the preparation of an electroconductive zinc oxide sintered body, which comprises the steps of: mixing powdery zinc oxide and a powdery hydrate of at least one oxide of an element having a positive valency of at least 3, and sintering the mixture at a temperature of at least 1,300.degree. C.; said element being selected from the group consisting of Sc and Y of groups IIIB of the Periodic Table, B, Al, Ga, In and T1 of the group IIIA, Ti, Zr, Hf and Th of the group IVB, C, Si, Ge, Sn and Pb of the group IVA, V, Nb, Ta and Pa of the group VB, As, Sb and Bi of the group VA, Cr, Mo, W and U of the group VIB, Se, Te and Po of the group VIA, Mn, Tc and Re of the The process produces the sintered body for sputtering and the phrase of the claim “at least one” covers the other elements in the sintered body of Mn, W and Mo.)  Ogawa et al. teach a mixing oxides step and a sintering step. (See Ogawa et al. Examples 1 and 2) Ogawa et al. teach mixing at least one oxide, which covers three metal oxides mixing (i.e. manganese oxide, zinc oxide and tungsten oxide or molybdenum oxide.) 
Thus Ogawa et al. teach a target having Mn oxide, Zn oxide and W oxide and thus Ogawa et al. teach how to arrive at Kurokawa et al.’s product (A).
What is absent from the teachings of Kurokawa et al. combined with Ogawa et al. is how one can arrive at Kurokawa et al.’s product (B) where metals are present in the target.
Ebata et al. teach utilizing a metal powder with metal oxide or a metal oxide powder with metal oxide powder as substitutional equivalence with metal oxide powder and metal oxide powder preferred but not limited thereto. (Ebata et al. Paragraph 0059)  It would be obvious to substitute any of the metal oxide with just metal in Ogawa et al. as they are recognized as equivalence by Ebata et al.  Furthermore utilizing only metal would result in metal being present in the target.  Thus one of ordinary skill in the art can utilize Ebata et al.’s teachings to arrive at Kurokawa et al.’s product (B).
Furthermore for mixing the various powders Ebata et al. teach wet mixing the powders for 12 hours or more. (See Ebata et al. Paragraph 0066, 0067) Therefore one of ordinary skill in the art would wet mix powders for 12 hours or more as suggested by Ebata et al.
Finally Ebata et al. teach grinding the surface of target for smoothing (i.e. mirror finishing) to control the surface roughness. Therefore, one of ordinary skill in the art would 
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein the mixed powder further includes a powder containing a simple substance or a compound of at least one element selected from the group consisting of Cu, Mg, Ag, Ru, Ni, Zr, Sn, Bi, Ge, Co, Al, In, Pd, Ga, Te, V, Si, Ta, Cr, and Tb.
Regarding claim 6, Kurokawa et al. teach...“22. The target for use in manufacturing the information recording medium according to claim 18 further comprising a metal other than Mn or an oxide of the metal, wherein the metal is at least one selected from the group consisting of Sn, Zn, Bi, Ge, Co, W, Cu, and Al.).” (Claim 22)
	The motivation for utilizing the features of Ogawa et al. is that it allows for target production.  (See Abstract; Claim 1)
	The motivation for utilizing the features of Ebata et al. is that it allows for preparation of sputtering targets.  (Paragraph 0096)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Ogawa et al. and Ebata et al. because it allows for preparation and production of sputtering targets.
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach metallic W or metallic Mo present in the target, it is argued that Kurokawa et al. teach a Mn-Zn-O sputtering target comprising a chemical composition containing Mn, Zn, and O wherein the chemical composition the oxide of Mn is partially or fully present as an oxide of Mn with a valence of less than +4.
Claim 22. The target for use in manufacturing the information recording medium according to claim 18 further comprising a metal other than Mn or an oxide of the metal, wherein the metal is at least one selected from the group consisting of Sn, Zn, Bi, Ge, Co, W, Cu, and Al.)
In response to the argument that it would not be obvious to utilize metallic powder to result in metallic W or metallic Mo present in the target, it is argued that Ebata et al. suggest utilizing metal powder in order to arrive at Kurokawa et al.’s target.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
April 13, 2021